DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


5.	Claims 21-28, 31-37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pippin USP 9,738,466 in view of Konrad et al. GB 2093427.
Pippin teaches the claimed features as outlined on the attached marked up drawing figure sheets 2 of 11 and 10 of 11.  In Pippin’s figure 10 of 11, reference numerals 1260 indicate sloped side panels (which equate to the applicant’s inserts on each side (second side) of the container/trailer), Pippin’s sloped side panels perform the claimed functional language of claims 22, 23, and 40.  Pippin fails to teach his side sloped panels/inserts attached to the interior walls of his container/trailer.  Pippin’s inserts appear to be made of a metal/sheet metal and are incorporated to the structure of the conveyor belt frame.  
Konrad et al. teach an insert 3 (as shown on the two attached marked up drawing sheets 3 of 4) attached to each side of their container/trailer along the length of their container/trailer, the insert includes a rail portion (as annotated on drawings as in claims 25 and 34) and a drape portion (as annotated on drawing as in claims 27 and 36).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the inserts as taught by Konrad et al. in place of the sloped side panels/inserts as taught by Pippin as an alternative insert and this would allow the ability to use multiple different conveyor widths since the inserts as taught by Konrad et al. are permanently attached to the container and are capable of being used with multiple conveyors for unloading the container/trailer.
RE claims 28 and 37 and the claiming of the drapes being made of fabric/plastic vs. the metal as taught by Pippin and Konrad et al.  It would have obvious to one having ordinary skill in the art at the time the invention was made to utilize one of many different known materials (such as fabric or plastic), since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.

Allowable Subject Matter
6.	Claims 29, 30, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
February 8, 2022